 26DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFayard Moving&TransportationandInternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Locals 991,270, and 988, AFL-CIO.' Case 15-CA-10357July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn May 12, 1988, Administrative Law Judge J.Pargen Robertson issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, flndings,2 andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,FayardMoving & Transportation,Gulfport,Mississippi,New Orleans,Louisiana,and Houston,Texas, itsofficers,agents, successors,and assigns,shall takethe action set forth in the Order.'On November 2, 1987,the Teamsters International Union was read-mitted to theAFL-CIO.Accordingly,the caption has been amended toreflect that change2 The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd.188 F.2d 362(3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findingsClement Kennington, Esq.,for the General Counsel.Edward Champagne,Esq.andSidney F. Rothschild, Esq.,of New Orleans,Louisiana,for the Respondent.Otto Simon,Esq. (Simon,Wood & Crane),of Mobile, Ala-bama, for the Petitioner.DECISIONSTATEMENT OF THE CASEJ.PARGEN ROBERTSON,Administrative Law Judge.This matter was heard before me on 22 October and 12November 1987 in New Orleans, Louisiana,pursuant toa complaint issued on 31 July 1987. That complaint wasbased on a charge filed on 6 July and amended on 5August 1987.In its answer,Respondent admitted thecommerce and jurisdictional allegations.Respondent alsoadmitted that it is an employer engaged in commerceand that Charging Parties are labor organizations withinthe meaning of Section 2(5) of the Act.The complaint alleges Respondent violated Section8(a)(1) and(5) of the Act by refusing to execute a writ-ten contract embodying agreement of the parties.The parties have had a long history of collective bar-gaining.Beginning in 1968 when Locals 270 and 991were certified as representatives of employees in Re-spondent'sGulfport,Mississippi,and New Orleans, Lou-isiana facilities,Respondent and the Local Unions haveagreed to successive collective-bargaining agreements.The most recent agreement expired on 31 October 1986.The most recent contract involved bargaining units inNew Orleans,Louisiana;Gulfport,Mississippi;'andHouston,Texas, of "all local and long distance freightand furniture drivers, packers, loaders and unloaders,warehousemen,truck helpers and mechanics excludingallother employees,including office clericals,supervi-sors, guards and watchmen as defined in the Act [sic]."The parties exchanged contract proposals in October1986. On 16 December 1986, the parties met in New Or-leans.According to testimony by Jerry Burnthorn,secre-tary-treasurer and business agent for Local 991,the par-ties reached agreement during that meeting. Burnthorn,acting on behalf of all three locals, presented an "interimagreement" to Respondent'spresident,Ed Fayard.Fayard signed that interim agreement on 6 January1987.2 Burnthorn signed the interim agreement on 7 Jan-uary 1987.The interim agreement provides:INTERIM AGREEMENTBETWEENTEAMSTERSLOCALUNION 991,TEAMSTERSLOCALUNION 270,TEAMSTERSLOCALUNION 988,ANDFAYARD MOVING AND TRANSPORTATION, INC.It is agreed that one company wide contract willserve the Mobile,Alabama,New Orleans, Louisi-ana, and Houston, Texas local unions.All parties of the contract that expired October 31,1986 are agreed to except as amended in this letterof agreement and will remain in effect through Oc-tober 31, 1989.The Union agrees that the three(3) day sick leavewill only be paid for proven illnesses or accidentwhen verified by a doctor, and will not be pyramid-ed or paid when not used.Fayard Moving and Transportation agrees to keepin effect the Automated Benefits Services group in-surance with the following effective rates:November1, 1986440.60 per weekNovember1, 1987-42.90 per week'Although Respondent has a facility in Gulfport,that facility is servedby Local 991 out of Mobile,Alabama2Although Fayard wrote the date January 6, 1986,allwitnesses agreethat he actually signed the agreement on January 6, 1987.290 NLRB No. 4 FAYARD MOVING & TRANSPORTATION27November 1, 1988-45.00 per weekWAGESNovember 1, 1986No increaseNovember 1, 1987$0.25 cents per hourincrease'1/4 cents per mile increaseNovember 1, 1988$0.25 cents per hourincrease1/4 cents per mile increaseEd Fayard admitted that he read,then signed,the in-terim agreement on 6 January 1987. However, Fayardtestified that he understood the interim agreement to benothing more than an agreement to continue to apply theterms of the 1983-1986 collective-bargaining contract,with the specific exceptions noted in the interim agree-ment,until the parties were able to negotiate a new con-tract. Jerry Burnthorn, on the other hand, contendedthat the parties agreed to a contract on 16 December1986 and that the interim agreement was executed pre-liminary to execution of the full written contract. Thatwritten contract was prepared by Burnthorn in accordwith the terms of the interim agreement.Subsequently, Ed Fayard refused tosign, the writtencontract Jerry Burnthorn presented the written contracttoEd Fayard on 2 February 1986. Fayard specificallyrefused to sign the contract when he and Burnthorn meton 19 March 1987. Subsequently, Fayard again refusedto sign the complete written contract on 7 May 1987Present at the 7 May meeting were the business agents ofallthree locals, Jerry Burnthorn of Local 991, EdTurner of Local 988, and Wallace Collins of Local 270,along with Ed Fayard's daughter Cindy Piper, who isRespondent's office manager, and Fayard's sister LetaBlake, who is an officer of Respondent.According to Cindy Piper, the Locals, during the 7May meeting,agreed to attempt to reconcile EdFayard's problems with the contract, through a "sideagreement" which would not be included in the writtencontract. Both Jerry Burnthorn and Ed Turner disputedPiper's testimony. Burnthorn and Turner testified thattheLocals never agreed to a "side agreement." EdFayard, who also testified about the 7 May meeting, didnot testify about a "side agreement."ConclusionsThere is a dispute as to what occurred when the par-tiesmet on16 December 1986 in New Orleans Howev-er, the parties agree that an interim agreement was exe-cuted by both Respondent and Jerry Burnthorn. Burn-thorn testified,without rebuttal, that he was acting onbehalf of all three Locals when he signed the interimagreement.The Board has consistently refused to permit a partyto a written agreement to vary the terms of the agree-ment by providing a "contemporaneous or prior oralagreementorundertaking."Air-VacIndustries,259NLRB 336, 342 (1981).Iam bound to accept the parties'interim agreementsas conclusive proof of the parties' understanding. The in-terim agreement is clear.By refusing to execute the pre-sented collective-bargaining agreement that was preparedin accord with provisions of the interim agreement, Re-spondent violated Section 8(a)(1) and(5) of the Act. SeeFashion Furniture Mfg.,279 NLRB 705 (1986);Georjan,Inc.,281 NLRB 952 (1986).Moreover, I find that the Union did not agree on 7May to attempt to reconcile Respondent's problemsthrough a"side agreement."Both Jerry Burnthorn andEd Turner testified credibly that they did not agree tosuch an arrangement. Additionally, Ed Fayard, who waspresent during that meeting, never claimed that theUnion agreed to a "side agreement." Therefore, I dis-credit the testimony of Cindy Piper that the Unionagreed to treat Fayard's problems in a "side agreement."CONCLUSIONS OF LAW1.FayardMoving & Transportation,Inc. is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. International Brotherhood of Teamsters, Chauffeurs,Warehousemen, and Helpers of America, Locals 991,270, and 988 are labor organizations within the meaningof Section 2(5) of the Act3By refusing to execute and sign the collective-bar-gaining agreement agreed on between it and the Union,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.4.The above unfair labor practices affect commercewithin themeaningof the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) ofthe Act,I shall order it to cease and desist therefrom andto take certain affirmative action designed to effectuatethe policiesof the ActIrecommend that Respondent be ordered to executethe collective-bargaining agreement agreed on with theUnion and to comply with its terms retroactively to 1November 1986. In addition,the Respondent shall makewhole employees in the bargaining units and the Unionfor losses, if any,suffered,because of Respondent's refus-al to sign the' agreement in the manner set forth inOgleProtection Services,183 NLRB 682(1970), plus interest asdescribed inNew Horizonsfor theRetarded,283 NLRB1173 (1987).3On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed43UnderNew Horizons for the Retarded,interest is computed at the"short-term Federal rate" for the underpayment of taxes as set out in the1986 Amendment to 26 U S C § 6621 Interest accrued before 1 January1987 (the effective date of the amendment) shall be computed as inFlori-da Steel Corp,231 NLRB 651 (1977)4 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERAPPENDIXThe Respondent, Fayard Moving & Transportation,Inc.,Gulfport,Mississippi;New Orleans, Louisiana; andHouston, Texas, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Failing and refusing to execute the collective-bar-gaining agreementagreed on by the Respondent andLocals 991, 270, and 988.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of rightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request by the Locals, forthwith execute thecontract on which agreement was reached with theUnion or, if the Union does not request such execution,bargain collectively in good faith, on request, with theUnion as the exclusive representative of the employees inthe bargainingunitsand, if an understanding is reached,embody such understanding in a signed contract.(b)Give retroactive effect to the terms and conditionsof employment of the contract, and make whole its em-ployees and Locals for any loss they suffered by reasonof Respondent's failure to execute the agreement in themannerset forth inthisdecision.(c)Post at its Gulfport,Mississippi,New Orleans,Louisiana, and Houston, Texas facilities copies of the at-tached notice marked "Appendix."5 Copies of the notice,on forms provided by theRegionalDirector for Region15, after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent imme-diately upon receiptand maintainedfor 60 consecutivedays in conspicuous placesincludingall places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not engage in any of these protectedconcerted activities.WE WILL NOT fail or refuse to execute the collective-bargaining agreement agreed on between us and Locals991, 270, and 988 of International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-ica,AFL-CIO.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.WE WILL, on request by the Union, forthwith executethe contract on which agreement was reached betweenus and the Locals or, if the Locals do not request suchexecution,WE WILL bargain collectively in good faith,on request, with the Locals as exclusive representativesof our employees in the bargaining unit in Gulfport, Mis-sissippi;New Orleans, Louisiana; and Houston, Texas,and, if an understanding is reached, embody such under-standing in a signed contract.WE WILL give retroactive effect to the terms and con-ditions of employment of the contract, and make wholeemployees and the Locals for any loss suffered by reasonof our failure to execute the agreement, with interest.FAYARD MOVING & TRANSPORTATION